department of the treasury internal_revenue_service washington d c date dl-120406-98 uilc number release date internal_revenue_service national_office chief_counsel_advice memorandum for isp shipping coordinator from david l fish chief branch disclosure litigation cc el d subject marad reporting requirement this document is not to be cited as precedent issue whether during the course of an examination of a taxpayer participating in the merchant marine capital construction funds program the irs may contact the department of transportation maritime administration marad in order to obtain from marad the capital construction deductions and contract ceiling amounts of that taxpayer for purposes of the examination facts sec_7518 provides tax incentives relating to merchant marine capital construction funds marad is charged with the administration of the capital construction program ie determining the program objectives and monitoring compliance of the program objectives of shipping companies involved in the program it has been proposed that when examining shipping companies involved in the program the irs will inform marad that the taxpayer is under examination and will then request the construction deductions ceiling limit amounts of said taxpayer conclusion the irs may disclose to marad the fact of examination of certain taxpayers under sec_6103 in order to obtain the contract ceiling amounts or other discrete items of information necessary in determining the taxpayer’s tax_liability if the irs cannot obtain this information from the taxpayers directly to the dl-120406-98 extent a dialogue with marad is sought or marad needs information from the irs to perform its statutory duties the consent of the taxpayer under sec_6103 should be obtained law and analysis in order to authorize disclosure to marad the irs must meet the requirements under sec_6103 which states that internal revenue officers and employees may disclose return_information to the extent that such disclosure is necessary in obtaining information which is not otherwise reasonably available for certain tax_administration activities including examinations the irs may make such disclosures to marad provided that the irs cannot obtain the contract ceiling information from the taxpayer directly sec_301_6103_k_6_-1 furthermore under sec_6103 the irs may only disclose to marad that information which the irs needs to obtain the information sought ie identity and the fact of examination of the taxpayer however the disclosure authority under sec_6103 k as described above does not extend to the irs reporting to marad the adjustments made to the taxpayers’ tax_return information or other information that is not necessary for the irs to obtain information if a dialogue is sought or marad seeks to obtain the resulting irs adjustments to offset the taxpayer’s capital_account or perform other statutory responsibilities marad must obtain a section i sec_6103 consent from the taxpayers form_8821 tax_information_authorization is suitable for this purpose section 3417of the irs restructuring and reform act pub_l_no 112_stat_685 notice of irs contact of third parties may apply to the irs’ communication with marad under the sec_6103 disclosure scenario you should contact district_counsel or the assistant chief_counsel general litigation for advice on this issue additionally any further disclosure questions should be directed to your local disclosure_office sec_301_6103_k_6_-1 specifically states disclosure of taxpayer_identity information to a person other than the taxpayer to whom such taxpayer_identity information relates or such taxpayer’s legal_representative for the purpose of obtaining such necessary information or otherwise properly accomplishing such activities as authorized by this paragraph should be made however only if the necessary information cannot under the facts and circumstances of the particular case otherwise reasonably be obtained in accurate and sufficiently probative form or in a timely manner and without impairing the proper performance of the official duties or if such activities cannot otherwise properly be accomplished without making such disclosure dl-120406-98 if you have any further questions please call disclosure_office cc south florida district assistant chief_counsel general litigation
